NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1 and 3-10 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: in response to determining that the amount of change in the overlap rate per predetermined time is not positive, i) determine, based on the acquired time to collision, a start timing for starting automatic braking control of the own vehicle, and ii) calculate, based on the acquired time to collision, a target stop position of the own vehicle to be used in the automatic braking control; and in response to determining that the amount of change in the overlap rate per predetermined time is positive, i) correct the acquired time to collision, ii) determine, based on the corrected time to collision, the start timing for starting the automatic braking control of the own vehicle, wherein the start timing determined based on the corrected time to collision is earlier than the start timing determined based on the acquired time to collision, and iii) calculate, based on the acquired time to collision, a target stop position of the own vehicle to be used in the automatic braking control and an automatic controller configured to execute the automatic braking control at the determined start timing and the determined target stop position, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RUSSELL FREJD/Primary Examiner, Art Unit 3661